Exhibit 10.1
 
 EXECUTION COPY
 
INDUCEMENT AGREEMENT
 
This Inducement Agreement (this “Agreement”) is made this 16th day of April,
2015, by and among Pernix Therapeutics Holdings, Inc., a Maryland corporation
(the “Company”), and the investors listed on Schedule 1 hereto (the “Holders”).
 
R E C I T A L S
 
A. The Holders collectively hold $65,000,000 in aggregate principal amount of
the Company’s 8.00% Convertible Senior Notes due 2019 (together with the
guarantees thereof by certain subsidiaries of the Company, the “Notes”)
outstanding under the Indenture (as amended through the date hereof, the
“Indenture”), dated as of February 21, 2014, by and among the Company, certain
subsidiaries of the Company, as guarantors, and Wilmington Trust, National
Association (the “Trustee”).
 
B. The Company desires to deliver to each Holder a number of shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”), set
forth on Schedule 1 hereto, with a customary restrictive legend (collectively,
the “Inducement Shares”) to induce each Holder to convert all Notes held by it
(collectively, the “Conversion Notes”) in accordance with the provisions of the
Notes and the Indenture,  and each Holder desires to convert the Conversion
Notes held by it in accordance with the provisions of the Notes and the
Indenture upon receipt of the Inducement Shares and in accordance with this
Agreement.
 
C.   The Holders desire to consent to the proposed amendments to the Indenture
reflected in substantially in the Form of Third Supplemental Indenture to the
Indenture attached hereto as Exhibit A (the “Third Supplemental Indenture”).
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements and
obligations contained herein, the parties agree as follows:
 
1. Inducement Payment; Conversion; Consent.
 
1.1 General.  On the terms and subject to the conditions set forth in this
Agreement and upon the representations and warranties made herein by each of the
parties to the other, on a Closing Date (as defined below) (i) a Holder in
respect of which such Closing Date has occurred shall deliver to the Company (A)
an executed copy of the lock-up agreement (a “Lock-up Agreement”) substantially
in form attached hereto as Exhibit B and (B) the documents required by Section
4.2 hereof and in exchange (ii) the Company shall instruct the transfer agent in
respect of the Company’s Common Stock (the “Transfer Agent”) to create an
account in such Holder’s name and through which the Inducement Shares applicable
to such Holder as specified in Schedule 1 hereto will be held in book-entry form
(the transactions described in clauses (i) and (ii) and the conversion of such
Holder’s Conversion Notes in accordance with the Indenture are collectively
referred to as the “Conversion Transactions”).
 
1.2 Consent. Whether or not the Conversion Transactions are consummated, each of
the Holders hereby consents in respect of the aggregate principal amount of
Notes held by such Holder (as indicated on Schedule 1 hereto) to the execution,
delivery and performance by the Company and the Trustee of the Third
Supplemental Indenture on or after the date hereof.
 
1.3  Closing. The closing of the transactions described in clauses (i) and (ii)
of Section 1.1 hereof with respect to a Holder (a “Closing”) shall take place at
or about 12:00 P.M. (Eastern Time) on the second Business Day following the
Business Day on which the Company has received (i) notice from the Trustee in
accordance with Section 14.02(b) of the Indenture with respect to the conversion
by such Holder of all of the Conversion Notes held by such Holder, (ii)
information of such Holder required by the Transfer Agent to establish the
account referred to in Section 1.1(ii) and (iii) information of such Holder
required to deliver the Indenture Shares (as defined below) in book-entry form
through the facilities of the Depository Trust Company (“DTC”), at the offices
of Goodwin Procter LLP, 53 State Street, Boston, Massachusetts 02109, or at such
other time and place as mutually agreed upon by such Holder and the Company. The
date and time of a Closing with respect to a Holder are referred to herein as a
“Closing Date”.
 
1.4 Remedy for Default. In the event that the Company fails to comply with its
obligations to deliver to a Holder (i) the Inducement Shares on the date or
dates when due to such Holder in accordance with this Agreement or (ii) the
shares deliverable under the Indenture upon conversion of the Conversion Notes
held by such Holder on the date or dates when due to such Holder in accordance
with the Indenture (the “Indenture Shares”), the Company shall promptly pay to
such Holder on demand an amount in cash equal to, in the case of clause (i),
$0.002 per Inducement Share that was not so delivered, and in the case of clause
(ii), the product of (x) the principal amount of the Conversion Notes in respect
of which Indenture Shares were not so delivered to such Holder and (y)
0.0002192, in all cases, for each day that the Company is so in default, until,
but not including, the day on which the Company delivers such Inducement Shares
and/or Indenture Shares, as the case may be, to such Holder.  Payment of any
amount pursuant to this clause 1.4 shall not relieve the Company of its
obligations hereunder to deliver the Inducement Shares and Indenture Shares.
 
 
1

--------------------------------------------------------------------------------

 
1.5 Amendment to Registration Rights Agreements.  To the extent a Holder is
entitled to the benefits of a registration rights agreement, dated February 21,
2014, by and among the Company and the investors party thereto, the definition
of “Registrable Securities” defined therein shall be deleted and replaced with:
“means the Conversion Shares (without consideration of any blocker provision
contained therein) and the Inducement Shares (as such term is defined in the
Inducement Agreement, dated as of April 16, 2015, by and among the Company and
the investors identified therein), until the earliest of (a) their effective
registration under the Securities Act, (b) the date on which the Notes or such
Conversion Shares or such Inducement Shares have been transferred by the
Investor to any Person that is not an Affiliate of the Investor (including any
affiliated fund), and (c) the date on which such Conversion Shares, the
Inducement Shares and the Notes cease to be outstanding.”
 
2. Representations and Warranties of the Holders. Each Holder hereby separately
represents and warrants to the Company, as of the date hereof and as of the
Closing Date applicable to such Holder, as follows:
 
2.1 Existence and Authority Relative to Agreement. Each Holder is duly formed,
validly existing and in good standing under the laws of the jurisdiction of its
organization. Each Holder has all necessary power and authority to execute and
deliver this Agreement and each other agreement, document or instrument to be
executed in connection herewith and to perform the obligations to be performed
by it hereunder and thereunder. The execution, delivery and performance of this
Agreement by each Holder, including the consummation of the Conversion
Transactions by each Holder pursuant hereto, have been duly authorized by all
necessary action of each Holder. This Agreement and each other instrument or
document to be executed in connection herewith have been duly and validly
executed and delivered by a duly authorized officer of each Holder. This
Agreement and each other instrument or document to be executed in connection
herewith shall, upon the execution and delivery thereof by each Holder,
constitute the legal, valid and binding obligations of each Holder enforceable
against each Holder in accordance with the respective terms thereof, except as
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.
 
2.2 No Conflicts. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the transactions contemplated hereby nor
compliance by each Holder with any provisions hereof, will (i) violate (with or
without the giving of notice or the lapse of time or both), or conflict with, or
result in any violation of or default under, any indenture, mortgage, deed of
trust, loan agreement, joint venture agreement, partnership agreement, limited
liability company agreement or any other agreement or instrument to which the
Holder is a party or by which any Holder is bound or to which any of the
property or assets of any Holder is subject, except for such conflicts, breaches
or violations which would not, singly or in the aggregate, result in a material
adverse effect on the consolidated financial position, results of operations or
business of any Holder, (ii) result in any violation of the provisions of the
charter, by-laws, certificate of limited partnership, partnership agreement or
other organizational documents of any Holder, as the case may be, or
(iii) result in any violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over any Holder,
except where such noncompliance or violation of any such statute, order, rule or
regulation would not, singly or in the aggregate, result in a material adverse
effect on the consolidated financial position, results of operations or business
of such Holder.
 
2.3 No Consents Required. No application, notice, order, registration,
qualification, waiver, consent, approval or other action (collectively,
“Consent”) is required to be filed, given, obtained or taken by any Holder by
virtue of the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, which has not already been
obtained, other than the delivery of the items specified in Section 1.1 of this
Agreement.
 
2.4 Title to Interests. Each Holder is the record owner of the Conversion Notes
(in such amounts as indicated on Schedule 1 hereto).
 
2.5 Brokers and Finders. Except as set forth on Schedule 2, no Holder has
employed any broker or finder who will seek compensation from the Company, and
no Holder has otherwise entered into any arrangement regarding the payment of
any brokerage fees, commissions or finder’s fees in connection with the sale of
the Conversion Notes that will result in any liability on the part of the
Company.
 
2.6 Informed Investment Decision. Each Holder has the ability to bear the
economic risks of the Inducement Shares and the shares of Common Stock issued
upon conversion of the Conversion Notes and is able to afford the complete loss
of such investment. Each Holder has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the investment in the Inducement Shares and the shares of Common Stock issued
upon conversion of the Conversion Notes. Each Holder has relied solely on its
own investigations in making a decision to participate in the Conversion
Transaction, and has received no representation or warranty from the Company or
any of its affiliates, employees or agents in connection with the transactions
contemplated by this Agreement, other than those set forth in this Agreement.
Each Holder has had an opportunity to ask questions regarding the Conversion
Notes, the Inducement Shares, the shares of Common Stock issued upon conversion
of the Conversion Notes and the business of the Company, and has acquired
sufficient information about the Company to reach an informed decision to
execute and deliver and perform under this Agreement. There has been made
available to each Holder and its advisors the opportunity to ask questions of,
and receive answers from the Company concerning the terms and conditions of the
investment in the Inducement Shares and the shares of Common Stock issued upon
conversion of the Conversion Notes and to obtain the documents publicly filed
with the Securities and Exchange Commission (the “Commission”) by the Company
and any additional information, to the extent that the Company possesses such
information, or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information given to it, or to otherwise make an
informed investment decision, and that each Holder has had an opportunity to
consult with counsel and other advisers about the execution and delivery and
performance under this Agreement and an investment in the Inducement Shares and
the shares of Common Stock issued upon conversion of the Conversion Notes, and
that all material documents, records and books pertaining to such have, on
request, been made available to each Holder and its advisors.
 
2.7  Advisors. Each Holder is relying upon the advice of its own personal, legal
and tax advisors with respect to the legal, tax and other aspects of the
execution and delivery and performance under this Agreement, including
participation in the Conversion Transaction and an investment in the Inducement
Shares and the shares of Common Stock issued upon conversion of the Conversion
Notes.
 
 
2

--------------------------------------------------------------------------------

 
2.8 Determination of Price. In connection with the Conversion Transactions, each
Holder has independently determined an acceptable inducement price to convert
its Conversion Notes, and the number of shares of Common Stock included in the
Inducement Shares is based upon such independent determination.
 
3. Representations and Warranties of the Company. The Company hereby represents
and warrants to each Holder on the date hereof and as of the Closing Date
applicable to such Holder, as follows:
 
3.1 Existence and Authority Relative to Agreement. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Maryland. The Company has all necessary corporate power and authority
to execute and deliver this Agreement and each other agreement, document or
instrument to be executed in connection herewith and to perform the obligations
to be performed by the Company hereunder and thereunder. The execution, delivery
and performance of this Agreement by the Company, including the delivery of the
Inducement Shares, have been duly authorized by all necessary corporate action.
This Agreement and each other instrument or document to be executed in
connection herewith have been duly and validly executed and delivered by a duly
authorized officer of the Company. This Agreement and each other instrument or
document to be executed in connection herewith shall, upon the execution and
delivery thereof by the Company constitute the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
the respective terms thereof, except as the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles.
 
3.2 No Conflicts. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the transactions contemplated hereby nor
compliance by the Company with any provisions hereof, will (i) violate (with or
without the giving of notice or the lapse of time or both), or conflict with, or
result in any violation of or default under, any indenture, mortgage, deed of
trust, loan agreement, joint venture agreement, partnership agreement, limited
liability company agreement or any other agreement or instrument to which the
Company is a party or by which the Company is bound or to which any of the
property or assets of the Company is subject, (ii) result in any violation of
the provisions of the charter, by-laws, certificate of limited partnership,
partnership agreement or other organizational documents of the Company or any
Subsidiary (as defined below), as the case may be, or (iii) result in any
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company, except where
such noncompliance or violation of any such statute, order, rule or regulation
would not, singly or in the aggregate, have a material adverse effect on the
consolidated financial position, results of operations or business of the
Company and its subsidiaries taken as a whole. “Subsidiary” means each of the
subsidiaries of the Company which is a “significant subsidiary” as defined in
Rule 405 of Regulation C under the Securities Act of 1933, as amended (the
“Securities Act”). The Company is not in possession of non-public information
that a reasonable investors would consider significant in making a decision to
participate in the Conversion Transactions.
 
3.3 No Consents Required. Except for (i) the filing with the Commission of a
current report on Form 8-K, (ii) the filing of documents required to be filed
with The NASDAQ Stock Market, LLC in connection with the Conversion Transactions
after the consummation of the Conversion Transactions, (iii) delivery of the
consideration specified in Section 1.1 of this Agreement and (iv) delivery of
Common Stock upon conversion of the Conversion Notes , no Consent is required to
be filed, given, obtained or taken by the Company by virtue of the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby, which has not already been obtained.
 
3.4 Shares. The issuance of the Inducement Shares to each Holder pursuant to
this Agreement and the shares deliverable under the Indenture upon conversion of
the Conversion Notes have been duly authorized by the Company. The Inducement
Shares issued in connection with each Closing will be validly issued, fully paid
and nonassessable. The issuance of the Inducement Shares and the shares
deliverable under the Indenture upon conversion of the Conversion Notes is not
subject to preemptive or similar rights.
 
4. Covenants.
 
4.1 Tax Matters. Each Holder shall cooperate, as and to the extent reasonably
requested by the Company at the Company’s expense, in connection with the filing
of any tax returns, tax elections or other tax reporting matters related to the
transactions contemplated by this Agreement.
 
4.2 Withholding. At the Closing applicable to a Holder, such Holder shall
deliver to the Company a properly executed Internal Revenue Service Form W-9 or
applicable Form W-8 together with any applicable underlying forms or
documentation. The Company shall be entitled to withhold taxes to the extent
required by applicable law from any payment made to the Holder pursuant to this
Agreement.
 
4.3 Conversion Consideration. In connection with the Conversion Transactions,
each Holder agrees that in its notice of conversion delivered to the Trustee
under the Indenture it will provide that such Holder will receive the
consideration due under the Indenture.
 
4.4 Prompt Action.  As promptly as practicable, but in any event no later than
three Business Days after the date of this Agreement, each Holder shall deliver
the documentation it is required to deliver under the Indenture to create a
Conversion Date (as defined in the Indenture) with respect to its Conversion
Notes.
 
4.5 Securities Offering Exemption.  The Company represents that the issuance of
the Inducement Shares is being made in reliance upon the exemption from
registration provided by Section 4(a)(2) of the Securities Act and the rules
promulgated thereunder and the Company shall make any filings and take all such
actions required in connection with such exemption.
 
 
3

--------------------------------------------------------------------------------

 
4.6 Post-Closing Disclosure Requirement of the Company. No later than the close
of business on the business day after the date of this Agreement, the Company
shall publicly disclose the material transactions contemplated by this Agreement
pursuant to a broadly distributed press release.
 
4.7.  Removal of Legend.  Upon request of a Holder at any time after six (6)
months from the date of issuance of Inducement Shares to such Holder, and
subject to all of the other conditions of Rule 144 under the Securities Act
being met with respect to such Holder and the Company at such time, provided
that the Holder provides the Company with reasonable assurances (in the form of
seller and, if applicable, broker representation letters in customary form) that
the securities may be sold pursuant to such Rule, the Company shall take all
actions reasonably necessary to (i) cause the Transfer Agent to remove the
restrictive legend from the Inducement Shares owned by such Holder, and (ii)
cause the Transfer Agent to deliver such Inducement Shares by electronic
delivery at the applicable balance account at DTC converted to freely-tradable,
unrestricted shares of Common Stock, registered as such with DTC, in each case,
within five Business Days after the date of such request.
 
4.8.  Indenture Shares. Provided that a Holder delivers to the Company the
information described in Section 1.3(iii) hereto and (a) is not an “affiliate”
(as defined in Rule 144 under the Securities Act) of the Company, the Company
agrees to deliver Indenture Shares owed to such Holder pursuant to the terms of
the Indenture in freely tradable, unrestricted form, registered with DTC and
without the restrictive legend described in Section 2.05(d) of the Indenture, or
(b) is an affiliate of the Company, the Company agrees to deliver Indenture
Shares owed to such Holder pursuant to the terms of the Indenture with
appropriate restrictive legends.
 
5. General.
 
5.1 Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if personally delivered, delivered by nationally recognized overnight courier
with proof of delivery thereof, sent by United States registered or certified
mail (postage prepaid, return receipt requested) addressed as hereinafter
provided or via telephonic facsimile transmission with proof of delivery in the
form of a telecopier’s transmission confirmation report. Notice shall be sent
and deemed given when (a) if personally delivered or via nationally recognized
overnight courier, then upon receipt by the receiving party, or (b) if mailed,
then three (3) days after being postmarked, or (c) if sent via telephonic
facsimile transmission, then at the time set forth in the telecopier’s
transmission confirmation report.
 
Any party listed below may change its address hereunder by notice to the other
party listed below. Until further notice, notice and other communications
hereunder shall be addressed to the parties listed below as follows:
 
If to any Holder, to the address set forth on the signature pages to this
Agreement.
 
If to the Company:
 
Pernix Therapeutics Holdings, Inc.
10 North Park Place, Suite 201
Morristown, New Jersey 07960
Attention:  General Counsel
Facsimile:  (800) 793-2145
 
With a copy to:


Thomas Levato, Esq.
James Barri, Esq.
Goodwin Procter LLP
53 State Street
Boston, MA 02109
Facsimile: (617) 523-1231
 
or to such other address as any party hereto shall have designated by notice in
writing to the other party.
 
5.2 Further Assurances. Each party hereto shall at any time, and from time to
time, both before and after the date of this Agreement, upon request of the
other party hereto, use commercially reasonable efforts to execute, acknowledge
and deliver all such further assignments, transfers, conveyances or other
documents or instruments, and take all such further action, as may be reasonably
requested by the other party to carry out the intent of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
5.3 Expenses. The parties hereto shall each pay their respective fees and
expenses, including but not limited to attorneys’ fees, incident to the
negotiations, preparation and execution of this Agreement and the consummation
of the transactions provided for herein.
 
5.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof. This Agreement can be
amended, supplemented or changed, and any provision hereof can be waived, only
by a written instrument making specific reference to this Agreement and duly
executed by the party to be bound thereby. This Agreement supersedes all prior
agreements and understandings between the parties with respect to the
transactions contemplated hereby.
 
5.5 Assignability. Neither this Agreement nor any of the rights or obligations
hereunder may be assigned without the prior written consent of the parties
hereto and any attempt to do so shall be of no force or effect.
 
5.6 Captions. The captions of the various sections and articles contained in
this Agreement are for reference purposes only and shall not be deemed in any
manner to affect the meaning or interpretation of any of the provisions of this
Agreement.
 
5.7 Severability. If any provision of this Agreement or in any document referred
to herein shall be determined to be illegal, void or unenforceable, all other
provisions of this Agreement or in any other document referred to herein shall
not be affected and shall remain in full force and effect.
 
5.8 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
5.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same instrument.
 
5.10 Survival. The warranties, representations, covenants and agreements
contained in this Agreement shall terminate 18 months after the execution and
delivery of this Agreement and any Closing of the transactions contemplated
hereby.
 
[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
PERNIX THERAPEUTICS HOLDINGS, INC.
         
 
By:
/s/ Sanjay Patel
     
Name: Sanjay Patel
     
Title: Chief Financial Officer
         

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
NOTEHOLDERS:


Athyrium Opportunities Fund (A) LP


By:  Athyrium Opportunities Associates LP, its general partner


By:  Athyrium Opportunities Associates GP LLC, its general partner


By: /s/ Andrew C. Hyman
(Authorized Signatory)
 
Athyrium Opportunities Fund (B) LP


By:  Athyrium Opportunities Associates LP, its general partner


By:  Athyrium Opportunities Associates GP LLC, its general partner


By: /s/ Andrew C. Hyman
 (Authorized Signatory)


Address for Notice:
c/o Athyrium Capital Management, LP
530 Fifth Avenue, 25th Floor
New York, NY 10036
Attention: Laurent D. Hermouet
Email: lhermouet@athyrium.com


With a copy to:


c/o Athyrium Capital Management, LP
530 Fifth Avenue, 25th Floor
New York, NY 10036
Attention: Andrew C. Hyman
Email: ahyman@athyrium.com


 
7

--------------------------------------------------------------------------------

 
 
FFI FUND LTD.


By: /s/ Jon Grenzke
Name: Jon Grenzke
Title: Authorized Signatory




FYI LTD.


By: /s/ Jon Grenzke
Name: Jon Grenzke
Title: Authorized Signatory




OLIFANT FUND, LTD.


By: /s/ Jon Grenzke
Name: Jon Grenzke
Title: Authorized Signatory




STRONGBOW FUND LTD.


By: /s/ Jon Grenzke
Name: Jon Grenzke
Title: Authorized Signatory




VALUE RECOVERY FUND LIMITED


By: /s/ Jon Grenzke
Name: Jon Grenzke
Title: Authorized Signatory


 
8

--------------------------------------------------------------------------------

 
 
NOTEHOLDERS:


Cetus Capital II, LLC


By:  Littlejohn Fund IV, L.P., its manager


By:  Littlejohn Associates IV, L.L.C., its general partner


By: /s/ Richard E. Maybaum
Name: Richard E. Maybaum
(Authorized Signatory)
 
Littlejohn Opportunities Master Fund LP


By:  Littlejohn Opportunities GP LLC, its general partner


By: /s/ Richard E. Maybaum
Name: Richard E. Maybaum
(Authorized Signatory)


SG Distressed Fund, LP


By:  Littlejohn Opportunities GP LLC, its general partner


By: /s/ Richard E. Maybaum ____________
Name: Richard E. Maybaum
(Authorized Signatory)
 
Address for Notice:
c/o Cetus Capital
8 Sound Shore Drive
Suite 303
Greenwich, CT 06830


 
9

--------------------------------------------------------------------------------

 


NOTEHOLDERS:


GEODE CAPITAL MASTER FUND LTD.
solely on behalf of CBARB SEGREGATED ACCOUNT


By:  GEODE CAPITAL MANAGEMENT LP,
as Investment Manager
 
By: /s/ Jeffrey S. Miller
Name: Jeffrey S. Miller
Title: Chief Operating Officer
One Post Office Square, 20th Floor


Address for Notice:
c/o Geode Capital Management, LLC
Boston, MA 02109
Telephone: (617) 563-3499
Fax: (617) 385-0701


 
10

--------------------------------------------------------------------------------

 
 
Exhibit A


Form of Third Supplemental Indenture
 
PERNIX THERAPEUTICS HOLDINGS, INC.
 
AND
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
 
as Trustee
 
THIRD SUPPLEMENTAL INDENTURE
 
Dated as of April [__], 2015
 
8.00% Convertible Senior Notes due 2019
 


 
11

--------------------------------------------------------------------------------

 
 
THIS THIRD SUPPLEMENTAL INDENTURE (this “Third Supplemental Indenture”), entered
into as of April [__], 2015, among Pernix Therapeutics Holdings, Inc., a
Maryland corporation (the “Company”) party hereto and Wilmington Trust, National
Association, a national banking association (the “Trustee”).
 
RECITALS
 
WHEREAS, the Company, the Guarantors party thereto and the Trustee entered into
an indenture, dated as of February 21, 2014 (the “Base Indenture”), relating to
the Company’s 8.00% Convertible Senior Notes due 2019 (the “Notes”);


WHEREAS, the Trustee and the Company are parties to the First Supplemental
Indenture, dated August 19, 2014 (the “First Supplemental Indenture”), and the
Trustee, Worrigan Limited and the Company are parties to the Second Supplemental
Indenture, dated August 19, 2014 (the “Second Supplemental Indenture” and, the
Base Indenture, as amended by the First Supplemental Indenture and the Second
Supplemental Indenture, the “Indenture”); and
 
WHEREAS, the holders of a majority of the aggregate principal amount of the
outstanding Notes have consented to the amendments to the Indenture reflected
herein and, in accordance with Section 10.02 of the Indenture, all such
amendments may be made to the Indenture with the consent of a majority of the
aggregate principal amount of the outstanding Notes.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound, the parties hereto hereby agree as
follows:


ARTICLE 1
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION
Section 101. Definitions.
 
(a) Capitalized terms used herein and not otherwise defined herein are used as
defined in the Indenture.
 
(b) The term “ABL Facility” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(c) The term “Account Debtor” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(d) The term “Accounts” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(e) The term “Acquisition Subsidiary” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(f) The last sentence of the term “Affiliate”, beginning with “Solely for
purposes of Section 4.13” and ending with “by contract or otherwise” is hereby
deleted from Section 1.01 of the Indenture.
 
(g) The term “Anti-Terrorism Laws” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(h) The term “Asset Disposition” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(i) The term “Bank Product Obligations” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(j) The term “Blocked Person” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(k) The term “Broadly Held” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(l) The term “Contingent Obligations” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(m) The term “Controlled Group” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(n) The term “Core Product” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(o) The term “Cypress” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
 
12

--------------------------------------------------------------------------------

 
(p) The term “Cypress Purchase Agreement” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(q) The term “Debt” and the definition thereof are hereby deleted from Section
1.01 of the Indenture.
 
(r) The term “Domestic Material Subsidiary” and the definition thereof are
hereby deleted from Section 1.01 of the Indenture.
 
(s) The term “Earnout/Escrow Payments” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(t) The term “EBITDA” and the definition thereof are hereby deleted from Section
1.01 of the Indenture.
 
(u) The term “EBITDA” and the definition thereof are hereby deleted from Section
1.01 of the Indenture.
 
(v) The term “Excluded Asset Disposition” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(w) The term “Foreign Subsidiary” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(x) The term “guarantee” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(y) The term “Intellectual Property” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(z) The term “Inventory” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(aa) The term “Investment” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(bb) The term “Liens” and the definition thereof are hereby deleted from Section
1.01 of the Indenture.
 
(cc) The term “Midcap Facility” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(dd) The term “Milestone Payments” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(ee) The term “Minimum Liquidity” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(ff) The term “Multiemployer Plan” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(gg) The term “Non-Core Product” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(hh) The term “OFAC” and the definition thereof are hereby deleted from Section
1.01 of the Indenture.
 
(ii) The term “OFAC Lists” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(jj) The term “Ordinary Course of Business” and the definition thereof are
hereby deleted from Section 1.01 of the Indenture.
 
(kk) The term “Pension Plan” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(ll) The term “Permitted Acquisition” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
 
13

--------------------------------------------------------------------------------

 
(mm) The term “Permitted Acquisition Debt” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(nn) The term “Permitted Asset Dispositions” and the definition thereof are
hereby deleted from Section 1.01 of the Indenture.
 
(oo) The term “Permitted Contest” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(pp) The term “Permitted Contingent Obligations” and the definition thereof are
hereby deleted from Section 1.01 of the Indenture.
 
(qq) The term “Permitted Debt” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(rr) The term “Permitted Distributions” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(ss) The term “Permitted Investments” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(tt) The term “Permitted Liens” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(uu) The term “PML Business” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(vv) The term “Pro Forma Basis” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(ww) The term “Restricted Distribution” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(xx) The term “Specified Acquisition” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(yy) The term “Specified Acquisition Subsidiary” and the definition thereof are
hereby deleted from Section 1.01 of the Indenture.
 
(zz) The term “Specified Assets” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(aaa) The term “Subsidiary Change in Control” and the definition thereof are
hereby deleted from Section 1.01 of the Indenture.
 
(bbb) The term “Swap Contract” and the definition thereof are hereby deleted
from Section 1.01 of the Indenture.
 
(ccc) The term “Test Period” and the definition thereof are hereby deleted from
Section 1.01 of the Indenture.
 
(ddd) The term “Total Leverage Ratio” and the definition thereof are hereby
deleted from Section 1.01 of the Indenture.
 
(eee) The term “UCC” and the definition thereof are hereby deleted from Section
1.01 of the Indenture.
 
Section 102. Incorporation of Indenture Provisions.  The parties hereto agree
that the terms of Sections 17.01 (Provisions Binding on Company’s Successors),
17.04 (Governing Law; Jurisdiction) 17.11 (Execution in Counterparts), 17.12
(Severability) and 17.13 (Waiver of Jury Trial) of the Indenture are
incorporated herein by reference, mutatis mutandis.
 
Section 103. Effect of Amendment.  This Third Supplemental Indenture is an
amendment supplemental to the Indenture, and the  Indenture and this Third
Supplemental Indenture shall henceforth be read together. The Company
acknowledges and agrees that this Third Supplemental Indenture only amends,
supplements and modifies the terms of the Indenture and does not constitute a
novation, and the Company ratifies and confirms the terms and provisions of, and
its obligations under, the Indenture (as modified by this Third Supplemental
Indenture) and the Notes (as modified by this Third Supplemental Indenture) in
all respects.  Pursuant to Section 10.03 of the Indenture, each of the parties
hereto acknowledges and agrees that each reference in the Indenture and the
Notes to the Indenture shall be deemed to be a reference to the Indenture as
amended, supplemented and modified by this Third Supplemental Indenture.
 
 
14

--------------------------------------------------------------------------------

 
Section 104. Trustee Disclaimer. The Trustee accepts the amendments of the
Indenture effected by this Third Supplemental Indenture, but on the terms and
conditions set forth in the Indenture, including the terms and provisions
defining and limiting the liabilities and responsibilities of the
Trustee.  Without limiting the generality of the foregoing, the Trustee shall
not be responsible in any manner whatsoever for or with respect to any of the
recitals or statements contained herein, all of which recitals or statements are
made solely by the Company, or for or with respect to (i) the validity or
sufficiency of this Third Supplemental Indenture or any of the terms or
provisions hereof, (ii) the proper authorization hereof by the Company by action
or otherwise, (iii) the due execution hereof by the Company or (iv) the
consequences of any amendment herein provided for, and the Trustee makes no
representation with respect to any such matters.
 
Section 105. Conditions.  The effectiveness of this Third Supplemental Indenture
is conditioned on receipt by the Trustee of the written consent of the Required
Holders (receipt of which is hereby acknowledged), an Officer’s Certificate and
an Opinion of Counsel as required by Section 10.05 of the Indenture.
 
ARTICLE 2
 
REMOVAL OF AND AMENDMENTS TO CERTAIN COVENANTS AND EVENTS OF DEFAULT
 
Section 201. Each of Sections 4.07, 4.11, 4.13, 6.01(e), 6.01(g) and 6.01(h) of
the Indenture is hereby deleted and replaced in its entirety with “Intentionally
Omitted.”
 
Section 202. Section 4.10 of the indenture is hereby amended and restated to
read as follows:
 
“Section 4.10  Guarantees by Subsidiaries.  Each of the Guarantors that
guarantees the Notes immediately prior to the effectiveness of this Third
Supplemental Indenture shall remain a Guarantor under the Indenture until such
time it is released pursuant to Section 13.03 of the Indenture.”
 
Section 203. Section 6.01(f) of the Indenture is hereby amended and restated to
read as follows:
 
“(f) failure by the Company or any Guarantor for 60 days after written notice
from the Trustee or the Holders of at least 25% in principal amount of the Notes
then outstanding has been received by the Company or the Guarantor to comply
with any of its other agreements contained in the Notes or this Indenture;”
 
ARTICLE 3
 
CONFORMING CHANGE
 
Section 301. Section 10.01(a) of the Indenture is hereby amended and restated to
read as follows:
 
“(a)  to cure any ambiguity, omission, defect or inconsistency;”
 
ARTICLE 4
 
REMOVAL OF CERTAIN PROVISIONS REGARDING CONSOLIDATION, MERGER, SALE, CONVEYANCE
AND LEASE
 
Section 401. Section 11.01 of the Indenture is hereby amended and restated to
read as follows:
 
“Section 11.01.  Company May Consolidate, Etc. on Certain Terms.  Subject to the
provisions of Section 11.02, the Company shall not consolidate with, merge with
or into, or sell, convey, transfer or lease all or substantially all of its
properties and assets to another Person, unless the resulting, surviving or
transferee Person (the “Successor Company”), if not the Company, shall expressly
assume, by supplemental indenture all of the obligations of the Company under
the Notes and this Indenture.
 
 
15

--------------------------------------------------------------------------------

 
For purposes of this Section 11.01, the sale, conveyance, transfer or lease of
all or substantially all of the properties and assets of one or more
Subsidiaries of the Company to another Person (that is not one or more
Subsidiaries of the Company or the Company), which properties and assets, if
held by the Company instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Company on a consolidated
basis, shall be deemed to be the sale, conveyance, transfer or lease of all or
substantially all of the properties and assets of the Company to another
Person.”
 
ARTICLE 5
 
REMOVAL OF CERTAIN SCHEDULES
 
Section 501. Schedule I to the Indenture, Transaction with Affiliates I-1,  is
hereby deleted and replaced in its entirety with “Intentionally Omitted.”
 
Section 502. Schedule II to the Indenture, Permitted Contingent Obligations
II-1,  is hereby deleted and replaced in its entirety with “Intentionally
Omitted.”
 
Section 503. Schedule III to the Indenture, Permitted Debt III-1, is hereby
deleted and replaced in its entirety with “Intentionally Omitted.”
 
Section 504. Schedule IV to the Indenture, Permitted Investments IV-1, is hereby
deleted and replaced in its entirety with “Intentionally Omitted.”
 
Section 505. Schedule VI to the Indenture, Specified Assets VI-1, is hereby
deleted and replaced in its entirety with “Intentionally Omitted.”
 
ARTICLE 6
 
AMENDMENT TO NOTE
 
Section 6.01.    The definition of “Blocker Percentage” included in certain
Notes issued under the Indenture is hereby deleted and replaced with “9.9%.”
 
 [Signatures on Next Page]


 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed as of the date first above written.


 

 
PERNIX THERAPEUTICS HOLDINGS, INC.
 
By: ___________________________
Name: [___________]
Title:   [___________]
   
 
 
WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Trustee
 
By: _________________________
Name:
 Title:   
 

 

 
 
17

--------------------------------------------------------------------------------

 
 
Exhibit B


Form of Lock-up Agreement




April [__], 2015
 
Pernix Therapeutics Holdings, Inc.
10 North Park Place, Suite 201
Morristown, New Jersey 07960
 
RE: Pernix Therapeutics Holdings, Inc. (the “Company”)
 
Ladies & Gentlemen:
 
The undersigned is an owner of the Company’s 8.00% Convertible Senior Notes due
2019 outstanding under the Indenture (as amended through the date hereof, the
“Indenture”), dated as of February 21, 2014, by and among the Company, certain
subsidiaries of the Company, as guarantors, and Wilmington Trust, National
Association (the “Trustee”), in the aggregate principal amount set forth on
Schedule 1 to the Inducement Agreement, dated as of April 16, 2015, by and among
the Company, the undersigned and the other investors listed on Schedule 1
thereto (the “Inducement Agreement”).  Capitalized terms used herein without
definition shall have the meanings ascribed to them in the Inducement
Agreement.  The shares of Common Stock issuable in accordance with the Indenture
to the undersigned upon conversion of the Conversion Notes held by the
undersigned are referred to herein as the “Shares.”   For the purposes of
clarity, the “Shares” will not include the Inducement Shares or any other Common
Stock other than the Common Stock referred to in the immediately preceding
sentence.
 
The Company proposes to carry out a private offering of new convertible senior
notes (the “Offering”).  The undersigned recognizes that the Offering will be of
benefit to the undersigned and will benefit the Company by, among other things,
raising additional capital for its operations. The undersigned acknowledges that
the Company is relying on the representations and agreements of the undersigned
contained in this letter agreement in carrying out the Offering and agreeing to
deliver the Inducement Shares.
 
In consideration of the foregoing, the undersigned hereby agrees that the
undersigned will not without the prior written consent of the Company  (which
consent may be withheld in its sole discretion), directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or otherwise dispose of any Shares, or publicly
announce an intention to do any of the foregoing, for a period commencing on the
date hereof and continuing through the close of trading on the date 145 days
after the Closing Date applicable to the undersigned (the “Lock-up Period”).
 
The foregoing paragraph shall not apply to:
 
1. the disposition of no more than [_________] Shares to close short positions
created prior to the date hereof in connection with the ownership of the Notes
(Shares remaining after such disposition are referred to as the “Remaining
Shares”);
 
2. the disposition of up to 20% of the Remaining Shares after the period ending
10 days after the Closing Date applicable to the undersigned;
 
3. the disposition of up to an additional 20% of the Remaining Shares after the
period ending 40 days after the Closing Date applicable to the undersigned;
 
4. the disposition of up to an additional 20% of the Remaining Shares after the
period ending 75 days after the Closing Date applicable to the undersigned;
 
5. the disposition of up to an additional 20% of the Remaining Shares after the
period ending 110 days after the Closing Date applicable to the undersigned;
 
6. the disposition of any Remaining Shares in connection with an underwritten
offering pursuant to any of the registration rights agreements, each of which is
dated February 21, 2014 and entered into between the Company and the investors
party thereto, in respect of the Shares; and
 
7. any transfer to an affiliate of the undersigned; provided, however, that, it
shall be a condition to such transfer that the transferee executes and delivers
to the Company an agreement stating that the transferee is receiving and holding
Shares received in such transfer subject to the provisions of this letter
agreement, and there shall be no further transfer of such Shares, except in
accordance with this letter agreement.
 
The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of Shares except in compliance with the foregoing restrictions.
 
This letter agreement is irrevocable and will be binding on the undersigned and
the respective successors, heirs, personal representatives, and assigns of the
undersigned. However, it is understood that, if the Company notifies the
undersigned in writing that it does not intend to proceed with the Offering,
this letter agreement shall immediately be terminated and the undersigned shall
automatically be released from all of the obligations under this letter
agreement.
 
[Signature on Next Page]
 
 
18

--------------------------------------------------------------------------------

 
 
 
[INVESTOR SIGNATURE BLOCKS]
 


 


 
By:_____________________________
 
 
 

 
19

--------------------------------------------------------------------------------